UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:June 30, 2011 Item 1. Schedule of Investments. TCM Small Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 97.6% Aerospace & Defense - 3.5% GeoEye, Inc. * $ HEICO Corp. LMI Aerospace, Inc. * Teledyne Technologies, Inc. * Air Freight & Logistics - 1.7% Atlas Air Worldwide Holdings, Inc. * Hub Group, Inc. * Auto Components - 3.0% Amerigon, Inc. * LKQ Corp. * Modine Manufacturing Co. * Biotechnology - 1.7% Cepheid * Capital Markets - 2.5% Affiliated Managers Group, Inc. * Financial Engines, Inc. * Commercial Services & Supplies - 1.6% Healthcare Services Group, Inc. Tetra Tech, Inc. * Communications Equipment - 5.3% ADTRAN, Inc. Aruba Networks, Inc. * Ixia * NICE Systems Ltd. - ADR * Opnext, Inc. * Construction & Engineering - 4.2% EMCOR Group, Inc. * KBR, Inc. McDermott International, Inc. * URS Corp. * Diversified Consumer Services - 0.2% Sotheby's * Diversified Telecommunication Services - 1.0% AboveNet, Inc. Electrical Equipment - 3.9% General Cable Corp. * II-VI, Inc. * Polypore International, Inc. * Woodward Governor Co. Electronic Equipment, Instruments & Components - 1.2% Rofin-Sinar Technologies, Inc. * Energy Equipment & Services - 3.9% Complete Production Services, Inc. * Core Laboratories NV Dril-Quip, Inc. * North American Energy Partners, Inc. * Pioneer Drilling Co. * Health Care Equipment & Supplies - 6.9% ABIOMED, Inc. * The Cooper Companies, Inc. IDEXX Laboratories, Inc. * Illumina, Inc. * Sirona Dental Systems, Inc. * ZOLL Medical Corp. * Health Care Providers & Services - 10.3% Catalyst Health Solutions, Inc. * Emeritus Corp. * ExamWorks Group, Inc. * Health Management Associates, Inc. - Class A * HealthSouth Corp. * HMS Holdings Corp. * IPC The Hospitalist Co., Inc. * MEDNAX, Inc. * Hotels, Restaurants & Leisure - 3.7% Orient-Express Hotels Ltd. - Class A * Pinnacle Entertainment, Inc. * Sonic Corp. * WMS Industries, Inc. * Household Durables - 0.9% Tempur-Pedic International, Inc. * Internet Software & Services - 0.8% Cornerstone OnDemand, Inc. * IT Services - 1.2% VeriFone Holdings, Inc. * Machinery - 4.1% Actuant Corp. CLARCOR, Inc. Manitowoc Co., Inc. Middleby Corp. * Titan International, Inc. Media - 0.5% ReachLocal, Inc. * Metals & Mining - 1.6% Haynes International, Inc. Horsehead Holding Corp. * Oil & Gas Equipment & Services - 0.8% Tesco Corp. * Oil, Gas & Consumable Fuels - 1.1% Patriot Coal Corp. * Solazyme, Inc. Paper & Forest Products - 0.4% Mercer International, Inc. * Pharmaceuticals - 2.5% Hi-Tech Pharmacal Co., Inc. * Impax Laboratories, Inc. * Medicis Pharmaceutical Corp. Road & Rail - 1.1% Genesee & Wyoming, Inc. * Semiconductors & Semiconductor Equipment - 10.3% Brooks Automation, Inc. * CEVA, Inc. * Cypress Semiconductor Corp. * GT Solar International, Inc. * Hittite Microwave Corp. * International Rectifier Corp. * Kulicke & Soffa Industries, Inc. * Microsemi Corp. * NetLogic Microsystems, Inc. * Ultratech, Inc. * Volterra Semiconductor Corp. * Software - 8.9% Advent Software, Inc. * ANSYS, Inc. * Concur Technologies, Inc. * Interactive Intelligence Group, Inc. * MICROS Systems, Inc. * RealD, Inc. * SuccessFactors, Inc. * Taleo Corp. * Verint Systems, Inc. * Specialty Retail - 2.5% Ascena Retail Group, Inc. * Dick's Sporting Goods, Inc. * Vitamin Shoppe, Inc. * Textiles, Apparel & Luxury Goods - 3.7% CROCS, Inc. * Oxford Industries, Inc. Wolverine World Wide, Inc. Trading Companies & Distributors - 0.6% RSC Holdings, Inc. * Transportation - 0.9% Wabash National Corp. * Wireless Telecommunication Services - 1.1% SBA Communications Corp. - Class A * TOTAL COMMON STOCKS (Cost $389,840,965) TRUST & PATNERSHIP - 1.0% Real Estate Investment Trust - 1.0% LaSalle Hotel Properties TOTAL TRUST & PARTNERSHIP (Cost $5,587,298) SHORT-TERM INVESTMENT - 1.4% Money Market Fund - 1.4% SEI Daily Income Trust Government Fund - Class B, 0.05% (1) TOTAL SHORT-TERM INVESTMENT (Cost $7,705,460) TOTAL INVESTMENTS IN SECURITIES - 100.0% (Cost $403,133,723) Other Assets in Excess of Liabilities - 0.0% # TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt 7-day yield as of June 30, 2011. # Less than 0.05%. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. TCM Small Cap Growth Fund Summary of Fair Value Exposure at June 30, 2011 (Unaudited) The TCM Small Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. US GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs mayinclude quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
